Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00583-CR

                                       Samuel Alfredo DORADO,
                                               Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 175th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR6651
                                  Honorable Pat Priest 1, Judge Presiding

PER CURIAM

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Luz Elena D. Chapa, Justice

Delivered and Filed: April 1, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                     PER CURIAM

DO NOT PUBLISH




1
    Sitting by assignment.